DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 7, 9, 15-17, 19-21, 25, 35-36, 38-40, 44 and 51-52 are allowed. 
The present invention is directed to neural networks for occupiable space automation. Each independent claim identifies the uniquely distinct features:

a plurality of periphery devices operatively coupled with at least one controller configured to electronically control operation of at least one occupiable space device; and 
an occupiable space automation control system in electronic communication with the plurality of periphery devices, the occupiable space automation control system comprising a neural network of a plurality of artificial neurons interconnected by a plurality of synapses, the plurality of artificial neurons comprising a device layer associated with and configured to receive input from the plurality of periphery devices and comprising a context layer configured to receive at least one signal indicative of context conditions; 
wherein: 
each artificial neuron of the plurality of artificial neurons comprises a neuron state and a neural input threshold value, and each artificial neuron is configured to receive a first neural input, to alter the neuron state when the first neural input received at the artificial neuron crosses the neural input threshold value, and to initiate at least one response event dependent on the neuron state, the at least one response event providing at least one second neural input to other artificial neurons of the plurality of artificial neurons; 
each synapse of the plurality of synapses interconnects a different pair of artificial neurons, corresponding to the synapse, of the plurality of artificial neurons, and comprises a coupling strength that varies depending on response events of the corresponding pair of artificial neurons within a predetermined time window; 
the occupiable space automation control system is configured to adaptively predict a predicted activity pattern of the plurality of periphery devices 
based on response events of the plurality of artificial neurons and coupling strengths of the plurality of synapses; and
the occupiable space automation control system is configured to automatically operate the at least one controller based on the predicted activity pattern.

The closest prior art, US 2019/0384790 A1 (“Bequet et al.”); US 2018/0268292 A1 (“Choi et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664